[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Although the circumstances since the entry of judgment are such that the court would prefer to CT Page 6238 modify the payment plan, it has no power to do so.
Defendant's motion to order a payment plan cannot be fairly construed as seeking an effectuation of the judgment. It seeks to modify the judgment. Robertsv. Roberts, 32 Conn. App. 465 (1993).
Thus, the relief sought by defendant is indirect conflict with CGS 46b-81 which prohibits modification of property assignments. In seeking to add specific times for payment it conflicts with both the statute and the principles enunciated in Bunche v. Bunche,180 Conn. 285 (1980).
Defendant's motion to modify is denied.
The defendant is granted $3060 for damages inflicted on the property as a set off against the principal and interest due plaintiff for skylight, Damet, American Prefab and wiring.
Plaintiff's Motion for Attorney's Fees is denied.
Steinberg, J.